Opinions of the United
1995 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-15-1995

Whittle v Local 641
Precedential or Non-Precedential:

Docket 94-5334




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1995

Recommended Citation
"Whittle v Local 641" (1995). 1995 Decisions. Paper 101.
http://digitalcommons.law.villanova.edu/thirdcircuit_1995/101


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1995 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT


                             No. 94-5334


             MICHAEL J. WHITTLE; JAMES CALANDRILLO,
                                             Appellants

                                  V.

       LOCAL 641, INTERNATIONAL BROTHERHOOD OF TEAMSTERS,
        CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMERICA,
              AFL-CIO; YELLOW FREIGHT SYSTEM, INC.


                      SUR PETITION FOR REHEARING


       Present:   COWEN, NYGAARD and ALITO, Circuit Judges




          The petition for panel rehearing filed by appellee

Yellow Freight System, Inc. in the above-entitled case, having

been submitted to the judges who participated in the decision of

this court, is granted.

          The opinion of this court entered April 17, 1995 and

the judgment entered thereon are vacated and the petition for in

banc consideration suspended.

                                   By the Court,




                                   \s\ Richard L. Nygaard


                                        Circuit Judge

Dated: May 15, 1995